Citation Nr: 1755614	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to October 2006 and from January 2010 to August 2010. 

The issue of entitlement to a TDIU was raised by the Veteran's previous appeal for a higher initial rating for his low back disability, dating back to May 2011, and inferred by the Board in an October 2013 decision.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 Travel Board hearing. A transcript of the hearing is included in the claims file.

In August 2016, the Board denied the Veteran's claim for entitlement to a TDIU.  The Veteran timely appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court) and, in June 2017, both parties filed a Joint Motion for Remand (JMR) in which they requested that the Court vacate the Board's decision and remand the matter for action consistent with the JMR.  In June 2017, the JMR was granted by the clerk of the court. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to obtain updated evidence to assist in assessing the Veteran's claim.  The last examinations for his service-connected disabilities took place in November and December of 2013 and the most recent medical records are from September 2015.  Additionally, the Veteran contends that he attempted to work as a personal trainer and was unable to perform the physical and sedentary requirements of his job due to his back pain.  He also contends he has worked on and off from 2013 to 2016 with similar results.  See October 2017 statement.  The Veteran has not submitted any employer information for these positions, however, and the Board urges the Veteran to do so on remand.  Furthermore, a claim for TDIU is based on an inability to maintain gainful employment; it is not known at this point whether this intermittent employment the Veteran admits to over the past few years has resulted in marginal or gainful income.  He should submit information to verify his income.

Finally, the RO should upload the Veteran's entire vocational rehabilitation file to the VBMS claims file. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-8940 and request that he provide all past employers' information from 2011 to the present to VA. 

Then, request employment information from each employer he identifies.

2.  Ask the Veteran to submit income information for all years 2011 to the present, either through copies of his tax returns, W-2 forms, or any other documents verifying his income.

3. Obtain all VA treatment records from September 2015 to the present from the Southeast Louisiana Veterans Healthcare System, including Hammond VA Outpatient Clinic, and associate them with the claims file. 

4. Associate the Veteran's entire vocational rehabilitation file with the VBMS claims file.

5. Schedule the Veteran for VA examinations to assess the current severity of his service-connected psychiatric disorder and back disability with associated radiculopathy.  

The examiners should opine on the functional limitations caused by the service-connected disability being assessed. 

6. After completion of the foregoing and all other necessary development, the AOJ should readjudicate the remanded claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and they should be given an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




